                                           Case 3:20-cv-02961-SI Document 16 Filed 06/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JARROD LEE HARRISON, et al.,                    Case No. 20-cv-02961-SI
                                                        Plaintiffs,
                                   8
                                                                                         REFERRAL FOR PURPOSE OF
                                                 v.                                      DETERMINING RELATIONSHIP
                                   9

                                  10     SHUTING KANG, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable James Donato for consideration of whether the case is related to Kang v. Harrison, No.

                                  15   18-cv-5399-JD.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: June 19, 2020

                                  19                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
